Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
In the amendment dated 05 May 2021, the following has occurred: Claims 44, 46-50, 59, 62, 71, 86, 87, 89-91, 93, 94, and 96 have been amended; Claims 64, 65, 69, 84, 85, and 92 have been cancelled; Claims 97-102 are new.
Claims 44, 46-51, 53-57, 59-62, 68, 71, 82, 83, 86-91, and 93-102 are pending and have been examined.

Priority
This application claims priority to U.S. Provisional Patent Application No. 62/031,975 dated 01 August 2014 and U.S. Provisional Patent Application No. 62/072,107 dated 29 October 2014.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 44, 46-51, 53-57, 59-62, 68, 71, 82, 83, 86-91, and 93-102 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 44 and 71 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a CRM, device, and method for information retrieval.
The limitations of (Claim 44 being representative) receive therapy data relating to a session of respiratory pressure therapy provided to a patient; compute, from the therapy data, therapy summary data for the session, the therapy summary data comprising a usage time and a leak flow rate; apply a predictive model to the therapy summary data to compute a score indicating a predictive probability that the patient will meet a compliance standard, the compliance standard having a minimum amount of usage per session for a fraction of a number of consecutive sessions of respiratory pressure therapy; obtain a plurality of patient workflow groups, wherein the patient workflow groups comprise a first patient workflow group; update the first patient workflow group based on a comparison between the score and a first threshold; determine and output selectable data, wherein each of the selectable data represents one of the obtained patient workflow groups, and wherein the selectable data comprise data for the first patient workflow group; and receive selection of any one of the selectable data and output corresponding details of one or more patients in the corresponding patient workflow group, as drafted, is a process that, under the broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal 
That is, other than reciting a system implemented by a data server and a therapy management server or one or more servers (i.e., computers), the claimed invention amounts to managing personal behavior or interaction between people. The Examiner notes that the October 2019 Update: Subject Matter Eligibility at Pg. 5 states that a method of organizing human activity includes “certain activity between a person and a computer.” For example, but for the data server and therapy management server, this claim encompasses a person determining whether a patient might meet a compliance standard, update a workflow depending on whether it is met, and output the update. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of a data server and a therapy management server (Claim 44) or one or more servers (Claim 71) that implements the identified abstract idea. The servers are not exclusively defined by the applicant [see Spec. Para. 0047] and are recited at a high-level of generality (i.e., a generic servers performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do 
The claims further recite the additional elements of (1) serve a graphical layout comprising an array of selectable headings including a first selectable heading, (2) upon activation of any one of the selectable headings, and (3) a respiratory pressure therapy device and a computing device associated with the patient. Regarding (1), the “serve” steps are recited at a high level of generality (i.e., as a general means of transmitting data) and amounts to the mere transmission of data, which is a form of extra-solution activity. Regarding (2), the “upon activation” step is recited at a high level of generality (i.e., as a general means of transmitting data) and amounts to the mere receipt of data, which is a form of extra-solution activity. Regarding (3), the additional elements of a respiratory pressure therapy device and a computing device associated with the patient represent elements from which data is received or to which data is transmitted (extra-solution activity) and is also described in the Specification as being known in the art (Spec. Para. 0016, 0024, 0120, 0130, Claim 81). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using servers to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).

Regarding (1) and (2), MPEP 2016.05(d)(II) indicates that receiving and/or transmitting data over a network has been held by the courts to be well-understood, routine, conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). Also, the additional element of serving a graphical layout comprising an array of selectable headings including a first selectable heading and receiving selection of a particular element is well-understood, routine, and conventional activity as evidenced by the prior art of record (see Psynik at Fig. 66; Dunn at Fig. 6, 7; Stroup Fig. 50, Para. 0229, 0232). 
Regarding (3), the additional elements of a respiratory pressure therapy device and a computing device associated with the patient are described in the Specification as being known in the art (Spec. Para. 0016, 0024, 0120, 0130, Claim 81). Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”). As such the claim is not patent eligible.
Claims 46-51, 53-57, 59-62, 68, 82, 83, 86-91, and 93-102 are similarly rejected because either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 44, 46-51, 53-57, 59-62, 68, 71, 82, 83, 86-91, and 93-102 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 56-60, 66-68, 70-72, 74-81, and 89-90 of copending Application No. 15/500,431 (reference application) in view of the prior art as described in the basis of rejection, below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 44, 46-51, 53-57, 59-62, 68, 71, 82, 83, 86-91, and 93-102 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 44 and 71 recite (Claim 44 being representative) “upon activation of any one of the selectable headings, serve to the computing device a corresponding graphical layout comprising details of one or more patients in the corresponding patient workflow group.” The claims are indefinite because it is unclear what is performing the activation. The claim does not state which device performs (or receives) the activation of one or more of the selectable subheadings. If the therapy management server is performing the selection, there is no functionality recited where the activation occurs. This amounts to a gap between the functionality of the claim rendering the claim indefinite.
If the computing device (or a user thereof) is performing the activation, there appears to be missing functionality in the claim where the selection is sent to the therapy management server in order for the therapy management server to know to serve associated data to the computing device. The Examiner presumes the Applicant meant the later; however, this amounts to a gap between the functionality of the claim rendering the claim indefinite.
By virtue of its/their dependence from Claim 44 or 71, this basis of rejection also applies to dependent Claim(s) 46-51, 53-57, 59-62, 68, 82, 83, 86-91, and 93-102.
Claim 97 recites “wherein the selectable headings are arranged within the first graphical layout in columns and rows.” The claim is indefinite because, in the event that there are only two selectable headings in the array of selectable headings, it is unclear how the selectable headings can be arranged in both columns and rows. The Examiner notes that an array can constitute two elements. The Examiner suggests reciting “wherein the array of selectable headings comprises at least three selectable headings and the selectable headings are arranged within the first graphical layout in columns and rows.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 44, 46-49, 51, 53-57, 59, 60, 68, 71, 82, 83, 86-90, and 93-96 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Psynik et al. (U.S. Pre-Grant Patent Publication No. 2008/0114689) in view of Valentin et al. (Air Leak Is Associated With Poor Adherence to AutoPAP Therapy) in view of Duckworth et al. (U.S. Pre-Grant Patent Publication No. 2015/0154380).

REGARDING CLAIM 44
Psynik teaches the claimed patient management system comprising: 
a data server the data server being configured to: [Para. 0032 teaches “system 10.” Fig. 90, Para. 0164 teaches that the system may comprise multiple servers (one of which is interpreted as a data server) that implement its functionality.]
receive, from a respiratory pressure therapy device in communication with the data server, therapy data relating to a session of respiratory pressure therapy provided to a patient; [Item 16, Fig. 90, Para. 0033, 0034, 0048 teaches that the system receives patient data from a pressure support device (i.e., a CPAP). Para. 0161 teaches that compliance data includes pressure trend data (one or more pressures) that is necessarily received from the CPAP device.]
compute, from the therapy data, therapy summary data for the session, the therapy summary data comprising a usage time and a leak flow rate; and [Fig. 11, Para. 0064 teaches that hours of usage are determined (one or more statistics summarizing the therapy data). Para. 0095, 0161 teaches that the data is usage statistics. Para. 0120 also teaches that average leak data is determined (summary data, interpreted to comprise both usage time and leak flow rate). Para. 0161 also teaches that other received patient data for a therapy session is generated (i.e., computed). Spec. Para. 0043 described the leak flow rate as an average leak flow.]
apply a predictive model to the therapy summary data to compute a score indicating a predictive probability that the patient will meet a compliance standard, […]; and [Para. 0060, 0098 teaches that compliance data is determined. Fig. 51, 88, Para. 0118, 0119, 0160 teaches that the compliance data used to determine a compliance score according to calculation rules (a predictive model, the Examiner noting that this phrase is not defined by the Applicant). This appears to be consistent with the Applicant’s description of the compliance/predictive model and score at Spec. Para. 0042, 0043, 0069, which is a summation of past patient compliance data.]
a therapy management server in communication with the data server and a computing device, the therapy management server being configured to: [Para. 0032 teaches “system 10.” Fig. 90 teaches that the system may comprise multiple servers (one of which is interpreted as a therapy management server) that implement its functionality. Para. 0107 teaches that the server is communicatively connected to a local/user computer (a computing device). ]
obtain a plurality of patient workflow groups, wherein the patient workflow groups comprise a first patient workflow group; [Fig. 66,  72, Para. 0129, 0134 teaches that multiple teams are identified (“Select a Team”) and thus they are obtained. One of the teams is interpreted as a first patient workflow group.]
[…] the first patient workflow group […] based on […] the score […]; [Fig. 66, 72, Para. 0129, 0134 teaches that a patient is assigned to one of the teams for treatment (interpreted as the first patient workflow group) based on “patient data 80” where “patient data 80” includes compliance data (see Fig. 5, Para. 0051) which is interpreted as the compliance score (see Para. 0119).]
serve to the computing device a first graphical layout comprising an array of selectable [...], and wherein the selectable [...] comprise a first selectable [...] for the first patient workflow group; and  [Fig. 66, 72, Para. 0129, 0134 teaches a graphical display having a drop-down menu having a “teams” heading (an array of selectable elements, i.e., “Bad’s Team1”). The selectable teams are interpreted to represent the multiple teams, one of which is interpreted as the first team and the system teams tab is interpreted as being “for the first patient workflow group,” whatever that phrase entail.]
upon activation of any one of the selectable [...], serve to the computing device a corresponding graphical layout comprising details of one or more patients in the corresponding patient workflow group. [Fig. 50, 66, 72, Para. 0129, 0134 teaches that upon activation of the “teams” tab and the particular team in the dropdown menu, the names (details of one or more patients in the first patient workflow group) of patients assigned to the team is displayed (a corresponding graphical layout for the corresponding patient).]
Psynik may not teach
[...] selectable headings, wherein each of the selectable headings represents one of the obtained patient workflow groups, [...] selectable headings [...] selectable heading [...];
However, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the tabs style display of selectable elements of Psynik with the selectable teams presented as a drop-down menu of Psynik since the combination is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the tab format of Psynik as the way of displaying selectable teams for the for the drop-down menu of Psynik (see Psynik at Fig. 66 and associated text). Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Psynik may not teach
the compliance standard having a minimum amount of usage per session for a fraction of a number of consecutive sessions of respiratory pressure therapy; and
Valentin at Pg. 802 teaches that it was old and well-known in the art of patient data analysis, at the time of filing, to compare patient data to a level of adherence 
the compliance standard having a minimum amount of usage per session for a fraction of a number of consecutive sessions of respiratory pressure therapy; and [Valentin at Pg. 802, left column, first full paragraph teaches determining adherence by comparing patient data to a minimum adherence level (the compliance score according to calculation rules of Psynik), i.e., >4h/night for a week, the Examiner noting that 7/7 is a fraction of a number of consecutive sessions.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify the patient data collection, analysis and display system of Psynik to compare patient data to a level of adherence as taught by Valentin, with the motivation providing more accurate determination of CPAP usage (see Valentin at Pg. 801).
The Examiner also notes that in the event that Psynik does not explicitly teach that the received data is “a usage time and a leak flow rate,” Valentin teaches this feature at Pg. 802, left column, first full para. Motivation to combine this feature with the teaching of Psynik is the same as that noted above.
Psynik/Valentin may not explicitly teach
update a first patient workflow group based on a comparison between the  […determined data…] and a first threshold, 
Duckworth at Para. 0064, 0122, 0123, 0134, 0174, 0257 teaches that it was old and well-known in the art of computerized healthcare, at the time of filing, to move a patient from one compliance adherence risk group to another based on a threshold associated with the risk group
update a first patient workflow group based on a comparison between the  […determined data…] and a first threshold, [Duckworth at Para. 0064, 0134, 0174, 0257 teaches moving a patient from a low-risk of non-adherence grouping of patients to a moderate risk of non-adherence grouping of patients (i.e., updating a workflow group; the treatment teams of Psynik) based on analyzed data (the compliance score of Psynik) as compared to thresholds (one of which is interpreted as a first threshold). This would necessarily cause a change (i.e., update) in both the low- and moderate-risk groups. The Examiner notes that the non-adherence risk categories of Duckworth appear to be consistent with the Applicant’s description of patient workflow groups at Specification Fig. 4 and associated text.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify the patient data collection, analysis and display system of Psynik having the comparison of patient data to a level of adherence of Valentin to move a patient from one compliance adherence risk group to another based on a threshold associated with the risk group as taught by Duckworth, 

REGARDING CLAIM 46
Psynik/Valentin/Duckworth teaches the claimed patient management system of Claim 44. Psynik/Valentin/Duckworth further teaches
wherein the details of the one or more patients in the corresponding patient workflow group comprise a selectable name for each of the one or more patients. [Psynik at Fig. 66, 68, 72, Para. 0046, 0129, 0134 teaches that the graphical display displays the list of patients and that the patient names are selectable (“click on a patient name above to view their details”). The Examiner notes that selection is not actually required to occur and thus this also represents non-functional descriptive information.]

REGARDING CLAIM 47
Psynik/Valentin/Duckworth teaches the claimed patient management system of Claims 44 and 46. Psynik/Valentin/Duckworth further teaches
wherein the therapy management server is further configured, upon activation of any of the selectable names, to serve to the computing device a corresponding patient menu comprising one or more selectable options relating to the corresponding patient. [Psynik at Fig. 66, 72, Para. 0129, 0134 teaches that the selection of a patient name in the “Patients in Team” section causes additional patient details data to be displayed (a corresponding patient menu). Psynik at Fig. 10, 42, Para. 0115 teaches that patient details data (interpreted as the additional patient details data) includes selectable tabs such as “Patient Summary” and “History.”]
The Examiner notes that no “activation” of a patient name occurs and thus the server is only required to have the capability to perform the recited function(s); serving a patient menu is not actually required to occur.

REGARDING CLAIM 48
Psynik/Valentin/Duckworth teaches the claimed patient management system of Claims 44 and 47. Psynik/Valentin/Duckworth further teaches
wherein one selectable option is a workflow history option, and wherein the therapy management server is further configured, upon activation of the workflow history option, to serve […]. [Psynik ay Fig. 42, Para. 0115 teaches that patient details data (interpreted as the additional patient details data) includes patient history.]
Psynik/Valentin/Duckworth may not explicitly teach
a list of patient workflow groups to which the corresponding patient has previously been added
However, the limitation claims information/labels that constitute nonfunctional descriptive information that is/are not functionally involved in the recited system. The function described by the system would be performed the same regardless of whether the claimed information/labels was substituted with nothing. Because Psynik at Fig. 42, Para. 0115 teaches display of a list of patient history information upon selection of the In re Ngai, Ex Parte Breslow). The Examiner notes that the claim does not require that the patient was previously added to other workflow groups; it only requires display of this data if it is available.

REGARDING CLAIM 49
Psynik/Valentin/Duckworth teaches or renders obvious the claimed patient management system of Claims 44-48. Psynik/Valentin/Duckworth may not explicitly teach
wherein each entry of the list comprises the name of a patient workflow group to which the corresponding patient has previously been added, and the date on which the corresponding patient was added to the patient workflow group.
However, the limitation claims information/labels that constitute nonfunctional descriptive information that is/are not functionally involved in the recited system. The function described by the system would be performed the same regardless of whether the claimed information/labels was substituted with nothing. Because Psynik at Fig. 42, Para. 0115 teaches display of patient history information upon selection of the history tab, substituting the information/labels of the claimed invention for the information/labels of the prior art would be an obvious substitution of one known element for another, In re Ngai, Ex Parte Breslow).

REGARDING CLAIM 51
Psynik/Valentin/Duckworth teaches the claimed patient management system of Claim 44. Psynik/Valentin/Duckworth further teaches
wherein the score is a numerical probability that the patient will meet the compliance standard. [Psynik at Fig. 51, Para. 0118, 0119 teaches a compliance score as a numerical value (i.e., a %), which is interpreted to represent a probability. For example, if a patient is 50% compliant, they have a 50% probability of being compliant in the future.]

REGARDING CLAIM 53
Psynik/Valentin/Duckworth teaches the claimed patient management system of Claims 44 and 51. Psynik/Valentin/Duckworth further teaches
wherein updating the first patient workflow group comprises adding the patient to the first patient workflow group upon the score being less than or equal to the first threshold. [Duckworth at Para. 0123 teaches that a patient is added to a risk level based on whether the patient is below a certain threshold.]

REGARDING CLAIM 54
Psynik/Valentin/Duckworth teaches the claimed patient management system of Claims 44, 51, and 53. Psynik/Valentin/Duckworth further teaches
wherein the therapy management server is further configured to carry out an action upon the score being less than or equal to the threshold. [Duckworth at Fig. 1, Para. 0212-0218 teaches that the server (the server of Psynik) sends communications accordingly (an action).]

REGARDING CLAIM 55
Psynik/Valentin/Duckworth teaches the claimed patient management system of Claims 44, 51, and 53-54. Psynik/Valentin/Duckworth further teaches
wherein the action comprises sending a notification to the computing device. [Duckworth at Para. 0212-0218 teaches that the communication is a message (a notification) sent to a PC (the device of Psynik).]

REGARDING CLAIM 56
Psynik/Valentin/Duckworth teaches the claimed patient management system of Claims 44, 51, and 53-55. Psynik/Valentin/Duckworth further teaches
wherein the notification prompts an access to the therapy management server. [Duckworth at Para. 0126 teaches that the messages is displayed on and thus transmitted to a patient’s computing device. This is interpreted as a prompt to access additional information, the Examiner noting that there is no indication as to what “prompt an access” entails.]

REGARDING CLAIM 57
Psynik/Valentin/Duckworth teaches the claimed patient management system of Claims 44, 51, and 53-54. Psynik/Valentin/Duckworth further teaches
wherein the action comprises removing the patient from another patient workflow group. [Duckworth at Para. 0257 teaches that the patient is moved from one risk level to another.]

REGARDING CLAIM 59
Psynik/Valentin/Duckworth teaches the claimed patient management system of Claim 44. Psynik/Valentin/Duckworth further teaches
wherein the predictive model further takes into account profile data of the patient. [Psynik at Para. 0049 teaches that compliance calculation rules (a predictive model) is applied to the patient data which includes the date (account profile data of the patient, which is undefined by the Applicant). There is also no indication as to what “takes into account” must or must not entail.]

REGARDING CLAIM 60
Psynik/Valentin/Duckworth teaches the claimed patient management system of Claim 44. Psynik/Valentin/Duckworth further teaches
wherein the patient is associated with a payor, and wherein the first threshold is specific to the payor. [Duckworth at Para. 0119 teaches that the patient is associated with an insurance company (a payor) which operates the system, meaning that the threshold(s) are specific to that insurer.] 

REGARDING CLAIM 68
Psynik/Valentin/Duckworth teaches the claimed patient management system of Claim 44. Psynik/Valentin/Duckworth further teaches
wherein the data server is coincident with the therapy management server. [Psynik at Para. 0032 teaches “system 10.” Fig. 90 teaches that the system may comprise multiple servers (interpreted as coincident to one another) that implement its functionality.]

REGARDING CLAIM(S) 71
Claim(s) 71 is/are analogous to Claim(s) 44, thus Claim(s) 71 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 44.

REGARDING CLAIM(S) 82
Claim(s) 82 is/are analogous to Claim(s) 51, thus Claim(s) 82 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 51.

REGARDING CLAIM(S) 83
Claim(s) 83 is/are analogous to Claim(s) 53, thus Claim(s) 83 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 53.


REGARDING CLAIM 86
Psynik/Valentin/Duckworth teaches the claimed patient management system of Claim 71. Psynik/Valentin/Duckworth further teaches
wherein the obtained patient workflow groups further comprise a second patient workflow group, wherein the selectable [...] further comprise a second selectable [...] for the second patient workflow group, and wherein the method further comprises: [Psynik at Fig. 64, 66, 72, Para. 0129, 0134 teaches multiple selectable teams.]
updating, with the one or more servers, the second patient workflow group based on whether the usage time currently meets the compliance standard. [Duckworth at Para. 0064, 0134, 0174, 0257 teaches moving a patient from a low-risk of non-adherence grouping of patients to a moderate risk of non-adherence grouping of patients (i.e., updating a second workflow group; the treatment teams of Psynik) based on analyzed data (the usage data Psynik/Valentin) as compared to thresholds (compliance standards). This would necessarily cause a change (i.e., update) in both the low- and moderate-risk groups.]
Psynik/Valentin/Duckworth may not teach
selectable headings [...] a second selectable heading
However, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the tabs style display of selectable elements of Psynik with the selectable teams presented as a drop-down menu of Psynik since the 

REGARDING CLAIM 87
Psynik/Valentin/Duckworth teaches the claimed patient management system of Claims 71 and 86. Psynik/Valentin/Duckworth further teaches
wherein the obtained patient workflow groups further comprise a third patient workflow group, wherein the selectable [...] further comprise a third selectable [...] for the third patient workflow group, and wherein the method further comprises: [Psynik at Fig. 64, 66, 72, Para. 0129, 0134 teaches multiple selectable teams.]
updating, with the one or more servers, the third patient workflow group based on a comparison between the leak flow rate and a third threshold. [Duckworth at Para. 0064, 0134, 0174, 0257 teaches moving a patient from one risk of non-adherence grouping of patients to another risk of non-adherence grouping of patients (i.e., updating a third patient workflow group; the treatment teams of Psynik) based on analyzed data (the leak flow rate data Psynik/Valentin) as compared to thresholds (compliance standards). This would necessarily cause a change (i.e., update) in both the low- and moderate-risk groups.]
Psynik/Valentin/Duckworth may not teach
selectable headings [...] a second selectable heading
However, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the tabs style display of selectable elements of Psynik with the selectable teams presented as a drop-down menu of Psynik since the combination is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the tab format of Psynik as the way of displaying selectable teams for the for the drop-down menu of Psynik (see Psynik at Fig. 66 and associated text). Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

REGARDING CLAIM 88
Psynik/Valentin/Duckworth teaches the claimed patient management system of Claim 71. Psynik/Valentin/Duckworth further teaches
wherein the therapy summary data further comprises an Apnea / Hypopnea Index (AHI). [Psynik at Para. 0120, 161 teaches determining and displaying AHI data.]

REGARDING CLAIM 89
Psynik/Valentin/Duckworth teaches the claimed patient management system of Claim 71. Psynik/Valentin/Duckworth further teaches
wherein the obtained patient workflow groups further comprise a second patient workflow group, wherein the selectable [...] further comprise a second selectable [...] for the second patient workflow group, and wherein the method further comprises: [Psynik at Fig. 64, 66, 72, Para. 0129, 0134 teaches multiple selectable teams.]
updating, with the one or more servers, the second patient workflow group based on a comparison between the […data…] and a second threshold. [Duckworth at Para. 0064, 0134, 0174, 0257 teaches moving a patient from a low-risk of non-adherence grouping of patients to a moderate risk of non-adherence grouping of patients (i.e., updating a second workflow group; the treatment teams of Psynik) based on analyzed data (the usage data Psynik/Valentin) as compared to thresholds (compliance standards). This would necessarily cause a change (i.e., update) in both the low- and moderate-risk groups.]
Duckworth may not explicitly teach that the comparison is between the AHI and a second threshold; however, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the AHI data of Psynik with updating of risk levels of Duckworth since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the supra) for the data compaed to the risk level thresholds of Duckworth (see citations, supra). Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Psynik/Valentin/Duckworth may not teach
selectable headings [...] a second selectable heading
However, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the tabs style display of selectable elements of Psynik with the selectable teams presented as a drop-down menu of Psynik since the combination is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the tab format of Psynik as the way of displaying selectable teams for the for the drop-down menu of Psynik (see Psynik at Fig. 66 and associated text). Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

REGARDING CLAIM 90
Psynik/Valentin/Duckworth teaches the claimed patient management system 
wherein the predictive model applies weighting coefficients to the usage time and the leak flow rate, and [Duckworth at Para. 0122 teaches applying weightings (weighting coefficients) to patient data (the data of Psynik/Valentin) according to the risk predictor (compliance model). Psynik at Fig. 11, Para. 0064, 0095, 0120, 0161 teaches usage and average leak data. Valentin at Pg. 802, left column, first full paragraph also teaches this data.]
wherein the weighting coefficients applied to the usage time and the leak flow rate are selected based on a number of sessions of respiratory pressure therapy provided to the patient. [Valentin at Pg. 802, left column, first full paragraph teaches that the number of CPAP sessions is known. Thus the weighting of Duckworth is interpreted to be “based on” the number of therapy sessions. The Examiner notes that there is no indication as to how the weighting coefficients are “based on” the number of sessions.]

REGARDING CLAIM(S) 93-96
Claim(s) 93-96 is/are analogous to Claim(s) 86-89, thus Claim(s) 93-96 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 86-89.

Claim(s) 50 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Psynik et al. (U.S. Pre-Grant Patent Publication No. 2008/0114689) in view of Valentin et al. (Air Leak Is Associated With Poor Adherence to AutoPAP Therapy) in view of Duckworth et al. (U.S. Pre-Grant Patent Publication No. 2015/0154380) in view of Stroup et al. (U.S. Pre-Grant Patent Publication No. 2007/0016440).

REGARDING CLAIM 50
Psynik/Valentin/Duckworth teaches the claimed patient management system of Claims 44 and 46. Psynik/Valentin/Duckworth further teaches
wherein corresponding graphical layout comprises a selectable [...], and wherein the therapy management server is further configured, upon activation of any one of the selectable [...]. [Psynik at Fig. 66, 72, Para. 0129, 0134 teaches that the patients in the team may be edited by selecting the edit button.]
Psynik/Valentin/Duckworth may not explicitly teach
a selectable checkbox positioned by each of the selectable names...the selectable checkboxes, to remove the associated patient from the first patient workflow group
Stroup at Fig. 50, Para. 0229, 0232 teaches that it was old and well-known in the art of computerized healthcare, at the time of filing, to remove a patient from a study by selecting the patient using a checkbox feature of a GUI
a selectable checkbox positioned by each of the selectable names...the selectable checkboxes, to remove the associated patient from the first patient workflow group [Stroup at Fig. 50, Para. 0229, 0232 teaches excluding a patient from a study (interpreted to correspond to the team(s) of Psynik) by selecting a checkbox presented next to the associated patient ID (the patient name of Psynik).]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify the patient data collection, . 

Claim(s) 61 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Psynik et al. (U.S. Pre-Grant Patent Publication No. 2008/0114689) in view of Valentin et al. (Air Leak Is Associated With Poor Adherence to AutoPAP Therapy) in view of Duckworth et al. (U.S. Pre-Grant Patent Publication No. 2015/0154380) in view of Reiner (U.S. Pre-Grant Patent Publication No.  2011/0270623).

REGARDING CLAIM 61
Psynik/Valentin/Duckworth teaches the claimed patient management system of Claim 44. Psynik/Valentin/Duckworth further teaches
 […] the patient has been receiving respiratory pressure therapy [Psynik at Item 16, Fig. 90, Para. 0033, 0034, 0048 teaches that the patent data is from a pressure support device (i.e., a CPAP).]
Psynik/Amurthur/Duckworth may not explicitly teach
wherein the first threshold is dependent on how long […]. 
Reiner at Para. 0088 teaches that it was old and well-known in the art of computerized healthcare, at the time of filing, to utilize a time-dependent threshold
wherein the first threshold is dependent on how long […]. [Reiner at Para. 0079, 0080 teaches that a quality threshold (the threshold of Duckworth) is based is based on a time interval (i.e., how long).]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify the patient data collection, analysis and display system of Psynik having the comparison of patient data to a level of adherence of Valentin having the movement of a patient from one compliance adherence risk group to another based on thresholds associated with the risk groups of Duckworth to utilize a time-dependent threshold as taught by Reiner, with the motivation of improving healthcare quality (see Reiner at Abstract, Para. 0005).

Claim(s) 62 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Psynik et al. (U.S. Pre-Grant Patent Publication No. 2008/0114689) Valentin et al. (Air Leak Is Associated With Poor Adherence to AutoPAP Therapy) in view of Duckworth et al. (U.S. Pre-Grant Patent Publication No. 2015/0154380) in view of Pipke et al. (U.S. Pre-Grant Patent Publication No. 2015/0186602).

REGARDING CLAIM 62
Psynik/Valentin/Duckworth teaches the claimed patient management system of Claim 44. Psynik/Valentin/Duckworth may not explicitly teach
wherein the one or more patients in the corresponding patient workflow group are ranked within the corresponding graphical layout according to scores obtained from the predictive model.

wherein the one or more patients in the corresponding patient workflow group are ranked within the corresponding graphical layout according to scores obtained from the predictive model. [Popke at Fig. 2, Para. 0022, 0029 teaches a widget (a predictive model) that ranks patients based on a compliance measure (the compliance score of Psynik) and displays the rankings in a GUI (interpreted to correspond to the “teams” GUI of Psynik).]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify the patient data collection, analysis and display system of Psynik having the comparison of patient data to a level of adherence of Valentin having the movement of a patient from one compliance adherence risk group to another based on thresholds associated with the risk groups of Duckworth to display ranked patients based on compliance as taught by Popke, with the motivation of reducing the cost of care (see Popke at Para. 0045).

Claim(s) 91 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Psynik et al. (U.S. Pre-Grant Patent Publication No. 2008/0114689) Valentin et al. (Air Leak Is Associated With Poor Adherence to AutoPAP Therapy) in view of Duckworth et al. (U.S. Pre-Grant Patent Publication No. 2015/0154380) in view of Papadopoulos et al. (.S. Pre-Grant Patent Publication No. 2014/0155705).

	
REGARDING CLAIM 91
Psynik/Valentin/Duckworth teaches the claimed patient management system of Claims 44 and 90. Psynik/Valentin/Duckworth may not explicitly teach
wherein the predictive model is a linear predictive model, a neural network, a decision tree ensemble, a support vector machine, a Bayesian network, or a gradient boosting machine.
Papadopoulos at Para. 0043 teaches that it was old and well-known in the art of computerized healthcare, at the time of filing, to apply a Bayesian predictive model to patient data
wherein the predictive model is a linear predictive model, a neural network, a decision tree ensemble, a support vector machine, a Bayesian network, or a gradient boosting machine. [Papadopoulos at Para. 0043 teaches applying a Bayesian predicative model to patient data (the data of Psynik/Valentin/Duckworth).]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify the patient data collection, analysis and display system of Psynik having the comparison of patient data to a level of adherence of Valentin having the movement of a patient from one compliance adherence risk group to another based on thresholds associated with the risk groups of Duckworth to apply a Bayesian predictive model to patient data as taught by Papadopoulos, with the motivation of improving the accuracy of a predictive model which contributes to overall patient wellness and management of risk (see Papadopoulos at Para. 0009). 

Claim(s) 97-102 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Psynik et al. (U.S. Pre-Grant Patent Publication No. 2008/0114689) Valentin et al. (Air Leak Is Associated With Poor Adherence to AutoPAP Therapy) in view of Duckworth et al. (U.S. Pre-Grant Patent Publication No. 2015/0154380) in view of Ober et al. (.S. Pre-Grant Patent Publication No. 2016/0019351).

REGARDING CLAIM 97
Psynik/Valentin/Duckworth teaches the claimed patient management system of Claim 44. Psynik/Valentin/Duckworth may not explicitly teach
wherein the selectable headings are arranged within the first graphical layout in columns and rows.
Ober at Fig. 11 teaches that it was old the well-known in the art of computerized healthcare, at the time of filing, to display selectable elements in a column/row array
wherein the selectable headings are arranged within the first graphical layout in columns and rows. [Ober at Fig. 11 and associated text teaches displaying selectable elements (the selectable teams of Psynik) in column and row format.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify the patient data collection, analysis and display system of Psynik having the comparison of patient data to a level of adherence of Valentin having the movement of a patient from one compliance adherence risk group to another based on thresholds associated with the risk groups of 

REGARDING CLAIM 98
Psynik/Valentin/Duckworth/Ober teaches the claimed patient management system of Claims 44 and 97. Psynik/Valentin/Duckworth/Ober may not explicitly teach
wherein each of the selectable headings is a text heading summarizing a rule associated with the corresponding patient workflow group.
However, the limitation claims information that constitute nonfunctional descriptive information that is/are not functionally involved in the recited system. The function described by the system would be performed the same regardless of whether the claimed information was substituted with nothing. Because Ober teaches displaying selectable elements in column and row format where each selectable element includes textual information (see Ober Fig. 11 and associated text), substituting the information of the claimed invention for the information of the prior art would be an obvious substitution of one known element for another, producing predictable results. Therefore would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have substituted the information applied to the displayed data of the prior art with any other information because the results would have been predictable. MPEP 2112.01, Section III (see also In re Ngai, Ex Parte Breslow). The Examiner notes that the information displayed does not affect how the claimed invention functions. 


REGARDING CLAIM 99
Psynik/Valentin/Duckworth/Ober teaches the claimed patient management system of Claims 44 and 97. Psynik/Valentin/Duckworth/Ober further teaches
wherein a number is positioned by each of the selectable headings, and [Ober at Fig. 11 teaches that the selectable elements have a number near them; there are 20 numbers along with 9 selectable elements and the numbers are positioned near each of the elements.]
Psynik/Valentin/Duckworth/Ober may not explicitly teach
 wherein each of the numbers indicates the number of patients in the corresponding patient workflow group.
However, the limitation claims information that constitute nonfunctional descriptive information that is/are not functionally involved in the recited system. The function described by the system would be performed the same regardless of whether the claimed information was substituted with nothing. Because Ober teaches displaying selectable elements and each selectable element includes information (see Ober Fig. 11 and associated text), substituting the information of the claimed invention for the information of the prior art would be an obvious substitution of one known element for another, producing predictable results. Therefore would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have substituted the information applied to the displayed data of the prior art with any other information because the results would have been predictable. MPEP 2112.01, Section III (see also In re Ngai, Ex Parte Breslow). The Examiner notes that the information displayed does not affect how the claimed invention functions. 

REGARDING CLAIM 100
Psynik/Valentin/Duckworth/Ober teaches the claimed patient management system of Claims 44 and 97. Psynik/Valentin/Duckworth/Ober further teaches
wherein the details of the one or more patients in the corresponding patient workflow group are arranged within the corresponding graphical layout in columns and rows, and [Psynik at Fig. 66 teaches selectable elements in the form of patient names. Ober at Fig. 11 teaches displaying data in multiple columns and multiple rows (the patient names of Psynik).]
wherein one column comprises a selectable name for each of the one or more patients. [Psynik at Fig. 66 teaches selectable elements in the form of a column of patient names. Ober at Fig. 11 teaches multiple columns, one of which is interpreted to correspond to the column of selectable patient names of Psynik.]

REGARDING CLAIM 101
Psynik/Valentin/Duckworth/Ober teaches the claimed patient management system of Claims 44, 97, and 100. Psynik/Valentin/Duckworth/Ober further teaches
wherein one column comprises an icon for each of the one or more patients in the corresponding patient workflow group, and [Ober at Fig. 11 and associated text teaches that icons are displayed (interpreted as “for each of the one or more patients in the corresponding patient workflow group”, there being no indication as to what this entails).]

wherein each icon indicates whether the corresponding patient meets the compliance standard.
However, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the displayed icons of Ober with the adherence determination of Valentin since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the adherence determination information of Valentin (see Valentin at Pg. 802, left column, first full paragraph) for the displayed icon(s) of Ober (see Ober at Fig. 11; corresponding to the patients of Psynik). Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. The Examiner notes that there is no indication as to what a particular icon is or how it indicates (or doesn’t indicate) a compliance standard has been met. 

REGARDING CLAIM 102
Psynik/Valentin/Duckworth/Ober teaches the claimed patient management system of Claims 44, 97, and 100. Psynik/Valentin/Duckworth/Ober further teaches
wherein one column comprises an icon for each of the one or more patients in the corresponding patient workflow group, [Ober at Fig. 11 and associated text teaches that icons are displayed (interpreted as “for each of the one or more patients in the corresponding patient workflow group”, there being no indication as to what this entails).]
[...], and 
wherein the second threshold is a usage time or a leak flow rate. [Valentin at Pg. 802, left column, first full paragraph teaches that a usage adherence minimum is >= 4h/d for 5 days a week (a second threshold).]
Psynik/Valentin/Duckworth/Ober may not explicitly teach
wherein each icon indicates whether a property of a session of respiratory pressure therapy provided to the corresponding patient exceeds a second threshold, and
However, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the displayed icons of Ober with the adherence determination of Valentin since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the adherence determination information of Valentin (see Valentin at Pg. 802, left column, first full paragraph) for the displayed icon(s) of Ober (see Ober at Fig. 11; corresponding to the patients of Psynik). Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. The Examiner notes that there is no indication as to 

Response to Arguments
Rejection under 35 U.S.C. § 101
Regarding the subject matter eligibility rejection of Claims 44, 46-51, 53-57, 59-62, 64-65, 68-69, 71, and 82-96 the Applicant has cancelled claims 64, 65, 69, 84, 85, and 92 rendering the rejection of those claims moot. Regarding the remaining claims, the rehashes arguments presented in the response dated December 14, 2020. These arguments are not persuasive for the reasons noted in the prior response.
Regarding the array of selectable elements, the Examiner has considered these elements; however, the currently claimed invention remains ineligible. As discussed in the interview, it is the interrelatedness of multiple GUI elements and actions of the user that would likely remove the claim from being directed to an abstract idea. Displaying (at minimum) two selections and receiving selection is still organizing human activity. And, these features are insufficient to provide either a practical application (it represents extra-solution activity) or significantly more when such features are well-understood, routine, and conventional in the art.
Regarding the Double Patenting rejection of Claims 44, 46-51, 53-57, 59-62, 64-65, 68-69, 71, and 82-96 the Applicant has cancelled claims 64, 65, 69, 84, 85, and 92 rendering the rejection of those claims moot. Regarding the remaining claims, the Applicant has not presented any particular arguments, thus the rejection is maintained.

Rejection under 35 U.S.C. § 112
Regarding the written description rejection of Claims 44, 71, 85, and 92, the Applicant has either amended the claims to overcome the bases of rejection or has cancelled the claims.

Rejection under 35 U.S.C. § 103
Regarding the rejection of Claims 44, 46-51, 53-57, 59-62, 64-65, 68-69, 71, and 82-96 the Applicant has cancelled claims 64, 65, 69, 84, 85, and 92 rendering the rejection of those claims moot. Regarding the remaining claims, the Examiner has considered that Applicant’s arguments, as they apply to the current basis of rejection, but does not find them persuasive. Applicant argues:
None of the cited references disclose, for example, a data server configured to apply a predictive model to therapy summary data comprising a usage time and a leak flow rate to compute a score indicating a predictive probability that a patient will meet a compliance standard, as currently recited in claim 44.
Regarding (a), the Examiner respectfully submits that the cited art teaches the argued features. The Examiner notes that the Applicant has merely relabeled “compliance model” to “predictive model” with the claim retaining the same functional features. As explained previously, the determined score of Psynik is interpreted as a predictive probability.
Applicant respectfully submits that this substitution fails to address many of the arguments presented in Applicant's previous response dated December 
Regarding (b), the Examiner respectfully submits that the previous arguments were fully addressed in the prior office action and an explanation as to why they were not persuasive was presented. The Examiner reiterates the prior response here.
Furthermore, as explained in detail in Applicant's previous response, the cited portions of Duckworth merely disclose a system for predicting the likelihood of a patient adhering to a pressure/flow therapy prescription based on that patient's responses to a questionnaire. The prediction is not, for example, based on therapy summary data comprising a usage time and a leak flow rate. [...] Valentin also fails to disclose the above-noted features of claim 44.
Regarding (c), the Examiner respectfully submits that the combination of references teaches the argued features as detailed in the basis of rejection. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant respectfully submits that a "predictive model" is a term that is well-known in the art and that cannot be reasonably compared to a display of past data.
Regarding (d), the Examiner respectfully submits that Applicant’s Specification describes a compliance model as a predictive model. See Spec. Para. 0069-0072 (“One implementation of a compliance model is a linear predictive model...”). And, the same portion of the specification describes the compliance/predictive model being based on historical (i.e., past) compliance data. The cited references teach determining compliance. This necessarily predicts future compliance and thus, by Applicant’s description, is a predictive model. 
However, paragraph [0043] of Papadopoulos does not mention anything about usage time, leak flow rate, respiratory pressure therapy, or patient compliance with such a therapy.
Regarding (d), the Examiner respectfully submits that Papadopoulos is not relied upon to teach “usage time, leak flow rate, respiratory pressure therapy, or patient compliance with such a therapy.” Papadopoulos is relied upon to teach that using a Baysian network to perform predictive modeling on patient data is old and well-known in the art. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S TIEDEMAN whose telephone number is (571)272-4594.  The examiner can normally be reached on 7:00am-4:00pm, off alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626